ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                               )
Global Energy U.S.-DLA Acquisitions LLC        )       ASBCA No. 59996
                                               )
Under Contract No. SP0600-14-D-9402            )

APPEARANCES FOR THE APPELLANT:                         Ronald H. Uscher, Esq.
                                                        Peckar & Abramson, P.C.
                                                        Washington, DC

                                                       Mr. Anslem N. Gbemudu

APPEARANCES FOR THE GOVERNMENT:                        Daniel K. Poling, Esq.
                                                        DLA Chief Trial Attorney
                                                       Jared M. Miller, Esq.
                                                       Marit D. Bank, Esq.
                                                        Trial Attorneys
                                                        DLA Energy
                                                        Fort Belvoir, VA

                               ORDER OF DISMISSAL

       By letter dated 21May2015, Ronald H. Uscher, Esq., filed a notice of appeal
on behalf of Global Energy U.S.-DLA Acquisitions LLC (appellant) from a
contracting officer's decision terminating CLIN 0001 of the referenced contract for
cause and designated himself as appellant's representative. The contracting officer's
decision was addressed to "Mr. Anslem N. Gbemudu (Chief) CHAIRMAN/CHIEF
EXECUTIVE OFFICER." By email dated 30 June 2015, Mr. Gbemudu represented to
the Board that he was no longer affiliated with appellant. By letter dated 1 July 2015,
Mr. Uscher withdrew as counsel and designated Mr. Anslem N. Gbemudu as
appellant's representative.

        By order dated 3 August 2015, the Board directed appellant to indicate who
shall be representing appellant in this appeal and show that the person meets the
criteria of Board Rule 15(a). The order was addressed to Mr. Uscher, and
Mr. Gbemudu was copied.1 By order dated 10 September 2015, the Board directed
Mr. Gbemudu by email to clarify whether he was a corporate officer of appellant;
Mr. Uscher was copied on the order. The Board received no written response to either


1
    Mr. Gbemudu's copy was returned undeliverable.
order. 2 By order dated 8 October 2015, the Board requested Mr. Uscher to provide the
name and contact information of a representative for appellant meeting the criteria of
Board Rule 15(a) by no later than 22 October 2015. By letter dated 27 October 2015,
Mr. Uscher informed the Board that he is "unaware of the identity of Appellant's
representative."

       Since the Board cannot proceed without a representative meeting the
requirements of Board Rule 15(a), this appeal is dismissed.

         Dated: 10 November 2015



                                                     MARK N.' STEMPLERI
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals

    I concur                                         I concur

                                                 1
•
    RICHARD SHACKLEFORD
                                                  1W 1D.lJ'L~
                                                     MICHAEL N. O'CONNELL             ~
    Administrative Judge                             Administrative Judge
    Vice Chairman                                    Armed Services Board
    Armed Services Board                             of Contract Appeals
    of Contract Appeals




2
    Mr. Gbemudu stated via a telephone call with the Board that he was not an officer of
         appellant.

                                             2
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59996, Appeal of Global
Energy U.S.-DLA Acquisitions LLC, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          3